
	
		II
		111th CONGRESS
		1st Session
		S. 325
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mr. Cochran introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 845 of title 18, United States Code,
		  relating to explosives, to grant the Attorney General exemption
		  authority.
	
	
		1.Specific
			 exemptionSection 845(a) of
			 title 18, United States Code, is amended—
			(1)in paragraph (5),
			 by striking and after the semicolon;
			(2)in paragraph (6),
			 by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(7)pest control
				pyrotechnics manufactured, imported, used, and stored in accordance with
				regulations issued by the Attorney
				General.
					.
			2.Exemption
			 authoritySection 845 of title
			 18, United States Code, is amended by inserting at the end the
			 following:
			
				(d)The Attorney
				General may exempt from all or a part of the provisions of this chapter
				explosive materials or explosive devices containing such materials when a
				determination is made, by regulation, that the explosive materials or explosive
				devices—
					(1)are of a type
				that does not pose a threat to public safety; and
					(2)are unlikely to
				be used as a
				weapon.
					.
		3.Effective
			 dateThe amendment made by
			 this Act shall take effect 180 days after the date of enactment of this
			 Act.
		
